Mr. Justice Marrero,
dissenting.
I believe that the majority opinion is based on two conclusions which are evidently erroneous. The first one is that § 31 of Act No. 45 of 1935, as amended by Act No. 16 of April 12, 1948 (Sess. Laws, p. 28) is not applicable when the third person responsible for the1 accident is the People of Puerto Rico; and the second, that the action instituted by the plaintiff minor is barred.
There is nothing in § 31, as amended, to warrant- the conclusion that it does not apply when the third person responsible for the accident is the People of Puerto Rico. The fact that the claims against the latter may not be transferred in any manner whatsoever and that the Manager of the State Fund may not, hence, subrogate himself in the rights of the workman of his beneficiaries should not preclude an action for damages against the People in those cases where the accident is due to its own fault or negligence.1 Whether or not plaintiffs’ claim should prevail is a question that I need not decide now.
I agree of course with the principle that the statutes under which the sovereign gives its consent to be sued should be strictly construed. Such rule is not novel in our jurisdiction. Campis v. People, 67 P.R.R. 366, 370. However, this does not mean that § 9 of Act No. 76 of 1916 (Sess. Laws, p. 151), providing that “All actions against The Peo-*205pie of Puerto Rico shall be prescribed, if suit is not begun within one year after the cause of action arises,..should be construed separately, without taking into consideration the principles of law established by other statutes which are closely connected with the case under consideration here. Let us see: § 31, supra, provides clearly and conclusively that when the accident suffered by the workman has been caused under circumstances making third persons responsible for such injury, the workman or his beneficiaries may claim and recover damages from said third person by .bringing suit against him “within one year following the date of the final decision of the case by the Manager of the State Insurance Fund.” Said Section expressly provides further that: “The injured workman or employee or his beneficiaries may not institute any action, nor may compromise any right of action they may have against the third person responsible for the damages, until after the expiration of ninety days from the decision of the case by the Manager of the State Insurance Fund.” Therefore, by express provision of the Act when the accident suffered by a workman is caused by the fault or negligence of a third person, the workman or his beneficiaries may not recover from the latter until after the expiration of 90 days from the final decision of the Manager. The statute plainly demands compliance with this requirement. It is a prerequisite sine qua non. Any court where a suit is brought without having first complied with this requirement, must necessarily declare itself without jurisdiction. The fact that the plaintiff is a minor does not alter the situation. Fox v. Alcoa S. S. Co., 143 F. 2d 667; Artukovich v. Astendorf, 131 P. 2d 831; cf. Thompson v. County of Los Angeles, 140 Cal. App. 73; Hurley v. Town of Bingham, 228 Pac. 213; McQuillin Municipal Corporations, Vol. 6, 2d ed., p. 627, § 2632. Nor should it be altered by the fact that the third person responsible for the injury is the People.
*206Now' then, does the fact that the workman or his beneficiaries must resort to the State Fund, must wait until the Manager has entered his final decision and after it is entered, must allow the period of 90 days to expire before instituting a suit, interrupt the term fixed by law for bringing such actions for damages against the People of Puerto Rico? This is the gist of the question now under our consideration and it is my personal view that the question should be answered affirmatively.
Workmen’s compensation laws should be construed liberally in favor of the workman in carrying out the purpose for its creation. Correa v. Industrial Commission, 56 P.R.R. 784, 786; Montaner v. Industrial Commission, 54 P.R.R. 686, 701. If by express statutory provision in cases of this kind the workman or his beneficiaries must comply with the requirements mentioned and the time taken for said compliance is not deducted from the period allowed by the Act for instituting the suit against the People of Puerto Rico, the right provided by § 31, supra, would often be illusory. Furthermore, in many cases it would be a mockery to the workman or to those who during his lifetime depended on him, if the Manager, for reasons which may be unaccountable or beyond his control, should delay his final decision over one year counted from the date of the accident. Indeed that was not the intention of the Legislature in enacting the statute in question.
In my opinion when the right to commence a suit against the State is suspended or delayed by express provision of a statute enacted by the latter — as is the case herein — the stay or delay should not be and is not an integral part of the period fixed by the sovereign itself for instituting actions against it. This has been specifically decided by the United States Supreme Court as well as by other courts. See United States v. Wiley, 11 Wall. 508, 20 L. ed. 211, 213; Amy v. Watertown, No. 2, 130 U. S. 320, 323, 32 L. ed. 946; Elliott *207& Horne Co. v. Chambers Land Co., 215 Pac. 99, 100; Collier v. Goesling, 160 Fed. 604, 611; Devereaux v. City of Brownsville, 29 Fed. 742, 751; Western & Atlantic R. Co. v. State of Georgia, 14 L.R.A. 438, 457; 34 Am. Jur. 152, § 188. Cf. Braun v. Sauerwein, 77 U. S. 218, 223, 19 L. ed. 895, 897; Hanger v. Abbott, 6 Wall. 532, 18 L. ed. 939, 943; Guaranty Trust Co. of N. Y. v. United States, 304 U. S. 126, 82 L. ed. 1224, 1230; Collins v. Woodworth, 109 F. 2d 628, 629. In accordance with the foregoing it is erroneous to conclude that the action brought by the plaintiff minor has prescribed. His right to sue — although stayed during the time that the Manager of the State Fund considered and rendered his final decision and during the following 90 days — arose on February 15, 1949, which was the date of the final decision. See § 31, supra. Since the complaint was filed on January 4, 1950 the action had not prescribed. See also Broadfoot v. City of Fayetteville, 32 S. E. 804, 809; Bollinger v. National Fire Ins. Co. of Hartford, Conn., 154 P. 2d 399, 406; Dillon v. Board of Pension Com’rs, 116 P. 2d 37, 39.
On the other hand, the provisions of §§ 40 and 44’ of the Code of Civil Procedure should have been taken into account. Section 40 insofar as pertinent provides: “If a person entitled to bring an action, other than for the recovery of real property, be at the time the cause of action accrued, either: 1. Within the age of majority; ... the time of such disability is not a part of the time limited for the commencement of the action.” And § 44 prescribes that: “When the commencement of an action is stayed by . . . statutory prohibition, the time of the continuance of the . . . prohibition is not part of the time limited for the commencement of the action.” In view of these provisions the time before the minor attained majority of age should not have been counted and the period for filing his suit against the People of Puerto Rico should have started to run from the instance that he attained his majority of 21 years of age. Hennessy v. San Bernar-*208dino County, 117 P. 2d 745, 747; 16 Cal. Jur., p. 563, § 160; cf. Dulin v. Industrial Accident Commission, 149 P. 2d 868, 870.
In McMahon v. United States, 342 U. S. 25, 96 L. ed 1, which seems to be the underlying case on which the majority based its opinion is entirely distinguishable from the case at bar. There, a seaman brought suit against the United States of America based on a certain Act which gives seamen employed by the United States on government-owned vessels the same rights as those employed on privately owned and operated American vessels. According to this Act if the seaman’s claim were administratively disallowed in whole or in part, it could be enforced pursuant to the provisions of the suits in Admiralty Act. This Act in turn provides that any suit thereunder “shall be brought within two years after the cause of action arises.” A federal district court dismissed his complaint on the ground that it was not filed within two years from the date of plaintiff’s injuries. The Court of Appeals for the Third Circuit affirmed on the same ground. Based on the opinion rendered by the Court of Appeals for the Ninth Circuit in Thurston v. United States, 179 F. 2d 514, plaintiff maintained that the period of limitation did not start to run until his claim had been administratively disallowed. The United States Supreme Court stated that it was unable to agree with petitioner and the Court for the Ninth Circuit, for it believed that the proper construction of the language used in the suits in Admiralty Act was that the period of limitation should be computed from the date of, the injury. It stated that “It was enacted several years before suits such as the present, on disallowed claims, were authorized. Certainly during those years the limitation depended upon the event giving rise to the claims, not upon the rejection. When later the right to sue was broadened to include such claims as this, there was no indication of any change in the limitation contained in the older Act. ... Since no time is fixed within which the seaman is obliged to-*209present his claim, under petitioner’s position he would have it in his power, by delaying its filing, to postpone indefinitely commencement of the running of the statute of limitations... We cannot construe the Act as giving claimants an option as to when they will choose to start the period of limitation of an action against the United States. Accordingly, we hold that the statute of limitations runs from the date of the injury. . .” However, said Court added that “It is to be observed that the regulations applicable to the filing of such a claim provide that, if it is not rejected in writing within sixty days from filing, it shall be presumed to have been administratively disallowed and the claimant shall he entitled to enforce his claim. The record filed with us does not disclose when petitioner’s claim was filed or,' with' precision, when it was disallowed. In view of that state of the record making it uncertain whether the point %oould have "'any effect on the outcome and the fact that petitioner has not raised the point, ive find it inappropriate to consider whether the statute of limitations is tolled for a maximum of sixty days while a claim is pending and not disalloiued either by notice or by operation of the regulations.” (Italics ours.) As it has been noted the Act involved in that case did not fix any term within which the injured man should file suit. In view thereof the Supreme Court believed it was inappropriate to consider whether the statute of limitations was suspended or not during the 60-day period referred to.
In the present case however, by express provision of the Act approved by the sovereign itself, the workman and his beneficiaries had their hands completely tied and could not bring their action against the People until it complied strictly with said Act and until the limitation period fixed therein had run.
In view of the foregoing my personal view is that the judgment of the lower court should have been reversed.

 I believe that if the statement contained in the majority opinion in the sense that § 31 supra, does not apply when the third person responsible for the injury is the People of Puerto Rico, were correct, the argument on the prescription question is entirely surplusage.